                                    Case 7:20-cv-06614-VB Document 1-1 Filed 08/18/20 Page 1 of 3

                                                         Exhibit A to the Complaint
Location: New City, NY                                                                              IP Address: 74.108.40.172
Total Works Infringed: 24                                                                           ISP: Verizon Fios
 Work     Hashes                                                                UTC          Site          Published     Registered   Registration
 1        Info Hash:                                                            07/22/2020   Tushy         12/17/2019    01/22/2020   PA0002234859
          E218C67A369BDB33679CB9D07423AEA3A791A6BA                              20:22:28
          File Hash:
          58014A8C7C741B7C2D71FB2D76A069ED5DD84D60BE69E6C0FB1B7DFE7DD4B455
 2        Info Hash:                                                            07/22/2020   Blacked       12/03/2019    01/03/2020   PA0002233431
          7C9E406FAB73FAC20B6EAC7AE1FE5084E32999D0                              20:21:23     Raw
          File Hash:
          0388173B9A6A5334727357D81BCFE3D1C4DE85EBE1BF01E463182DA5BB5141EF
 3        Info Hash:                                                            07/22/2020   Blacked       12/01/2019    12/17/2019   PA0002217663
          71004D66ED1A8849DC7A6C5EA34C3945EBBA0FF8                              18:44:16
          File Hash:
          57A934B09E984A1CAF074526E245BB78E7A233EDC4A1C4B3D692EFD1783BCA04
 4        Info Hash:                                                            07/21/2020   Tushy         12/07/2019    12/17/2019   PA0002217666
          F6EF54B7F37C11FCB5B0A0583502F52CB68A6749                              07:31:43
          File Hash:
          073F2CE106D70F7D353C4BB07A3F079F25319AEF5A8C0740CF6AC6E6255F329C
 5        Info Hash:                                                            07/21/2020   Blacked       12/21/2019    01/03/2020   PA0002219632
          857B8C6F2AF004FCD484BAA8B1FFA31A2D25251D                              04:38:44
          File Hash:
          09D7D1B995F174ED3218D78E03D8B1FA9D13BB1D9658504640E2AFA60FFB8592
 6        Info Hash:                                                            07/21/2020   Vixen         12/20/2019    02/03/2020   PA0002225564
          9ABAE62EFB9EDB547FFE0A79B13F8BA4BDA25B8C                              04:38:35
          File Hash:
          B57FBDC2B6B8D1E718BDD10CEDE066D6D01B204780BFE4AD381E68FFC4764CCF
 7        Info Hash:                                                            07/20/2020   Tushy         11/07/2017    11/30/2017   PA0002097995
          1F1523CE21888D1021051942687079E80D7FEAF9                              16:47:16
          File Hash:
          3BFE3E7ADD2B56B7B35F7DEBC325845D867DE725DEF6C4FC1CA7C3C918212DEF
 8        Info Hash:                                                            07/20/2020   Tushy         05/03/2020    05/19/2020   PA0002241474
          BB23DC3E3F41E06024BD34016ED05E4D25A7F0AA                              01:48:43
          File Hash:
          D7B1DFE14A95301D829FD5CBF99D29998ECBD57AB42E09DFFBE9C55F73A582DD
                                Case 7:20-cv-06614-VB Document 1-1 Filed 08/18/20 Page 2 of 3

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         07/19/2020   Vixen     05/08/2020   06/08/2020   PA0002243645
       4A07E30142B8E5F0683590678F6B3E1B7F9FD7B1                           00:47:57
       File Hash:
       DAEB04B37FDAB29D0A6E41E4F07B279B1BB9F9E047A5CA86A1CE68CDCF309446
10     Info Hash:                                                         07/19/2020   Blacked   05/04/2020   05/19/2020   PA0002241475
       F5671C5EB64DB460D6A111E4E72E1C94653BDC7E                           00:47:21     Raw
       File Hash:
       98B954F70CB825DA3CF1BDE5D1B35E3B40DD10D12A7FBB96A2EDEDCDB2AEC556
11     Info Hash:                                                         07/08/2020   Tushy     07/05/2020   07/20/2020   PA0002248967
       829EB85C3BB6F11D9B51EC365B40F9D6F12530A5                           16:41:58
       File Hash:
       5813DE9CDFDD4AE0B45CAD7706F40394759E40F3F86F826D3A2F694B37AC368E
12     Info Hash:                                                         07/01/2020   Tushy     06/28/2020   07/17/2020   PA0002248597
       605A04B55BFC76DB4D985D40377CA0438DFAF454                           22:59:10
       File Hash:
       28519B99CB935CEC76E95935A205932869D0C654E21834518C9578015E3E451B
13     Info Hash:                                                         06/18/2020   Blacked   06/13/2020   06/22/2020   PA0002245632
       F1DF7C2B1D8FD00420FBF17A5A42BA81CBC4C25D                           19:39:26
       File Hash:
       656D9E44A6B796CF3CC460338A894A5B54551489EDC8FF4EBDC812FAA0017E5E
14     Info Hash:                                                         06/10/2020   Vixen     06/05/2020   06/22/2020   PA0002245631
       84A2C046FD4795A6A5DC3814FFBFF9CACFA06E00                           19:36:39
       File Hash:
       E83C150F4ED927F9D1E7323EE272C9D1E9B1B3F0A7E52A184FF98BE871589D03
15     Info Hash:                                                         05/17/2020   Blacked   05/16/2020   06/22/2020   PA0002245639
       CA5CDC908938D43DBDC0822505449EE352C2A5E3                           16:19:02
       File Hash:
       C1989360CB00041C7DF61700B88E84563F906D9EA71DB8B980D38D39D17ECE05
16     Info Hash:                                                         05/12/2020   Tushy     04/26/2020   05/19/2020   PA0002241478
       82A4D171D0B37E07A78A9F58DE6C2F83925CF254                           17:32:35
       File Hash:
       E5AA464BD5BDFFBB4A706EC528D7C75016C697F607179C0C6D19B688D9A81507
17     Info Hash:                                                         05/11/2020   Blacked   05/09/2020   06/08/2020   PA0002243649
       B83E00880518FBB59ED04CB16EC0BADA95B4881B                           23:52:00
       File Hash:
       029EFB4D3105D9CD06E5B94F441B8CEA6D551DD3AD5962D6EDFCC6174FFC925F
                                 Case 7:20-cv-06614-VB Document 1-1 Filed 08/18/20 Page 3 of 3

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         05/11/2020   Blacked   05/11/2020   06/08/2020   PA0002243646
       062215626C7F3ABD8EAF39A7230075DD43CF13A7                           23:43:00     Raw
       File Hash:
       7C0286924589063E7ED5B4F32A997B453151535C4F676F0D1E25A63F9E5C14FC
19     Info Hash:                                                         04/29/2020   Tushy     04/19/2020   05/05/2020   PA0002249081
       501F5C2CAD7233BF6E4725AB85BD0E3C6AB03204                           23:09:59
       File Hash:
       394742F758F3BC00F2F0BC9AFC4B7F3632CF934FFF18975B49FBF6E42BBC474E
20     Info Hash:                                                         04/29/2020   Vixen     04/24/2020   05/05/2020   PA0002249029
       4C68A93F877A55624CFDB1A56B0A09F6226B7DBD                           22:03:19
       File Hash:
       3F282AB81B7EB2031337F302499DA6D6B812DDC12B12599EA08FF65A95F623CA
21     Info Hash:                                                         04/21/2020   Vixen     04/17/2020   04/22/2020   PA0002237694
       F962AFE09692E8CA6A36FDFDBBC576A1242ADBBF                           20:30:35
       File Hash:
       6539C265D26F77A3A6B181568F0521172A9CAF10874D69E6F2F846992747DCF2
22     Info Hash:                                                         04/18/2020   Blacked   03/30/2020   04/17/2020   PA0002237303
       CB2E572C4A385429BBB87B6D190BDB8ECAB0F204                           18:59:07     Raw
       File Hash:
       132BBB148F47F835BE2D82A74AA0DFDDB9312DB6E48435670CB08484C3EC0F79
23     Info Hash:                                                         04/18/2020   Tushy     04/05/2020   04/17/2020   PA0002237308
       1145E29454FDFC1AA8B07DF65313A8D70365E7CF                           18:51:01
       File Hash:
       5A357FA0B984B36E4C42421BC700347B87D1115152C4C17ECB13FE6FC9E0ECA8
24     Info Hash:                                                         04/14/2020   Tushy     04/12/2020   04/22/2020   PA0002237697
       1A094B2296F3B311A8217B80352CBCC3A035C577                           23:19:17
       File Hash:
       929C5D23D8A40873034DEF5A596FDD63213ADBFCC955FF5EB76CA9A088AD4C07
